RENDERED: JANUARY 29, 2021; 10:00 A.M.
                        NOT TO BE PUBLISHED

                Commonwealth of Kentucky
                          Court of Appeals

                             NO. 2020-CA-0102-MR

BRANDI CAFFEE                                                        APPELLANT


                APPEAL FROM JEFFERSON CIRCUIT COURT
v.              HONORABLE HUGH SMITH HAYNIE, JUDGE
                        ACTION NO. 17-CI-502402


CHRISTOPHER WATERS AND L.W.,
A MINOR CHILD                                                         APPELLEES


                                    OPINION
                                   AFFIRMING

                                  ** ** ** ** **

BEFORE: DIXON, KRAMER, AND LAMBERT, JUDGES.

KRAMER, JUDGE: Brandi Caffee (“Mother”) appeals from an order of the

Jefferson Circuit Court finding her in contempt of the parties’ court-ordered

visitation schedule and sentencing her to seven days’ incarceration. We affirm.

                      Factual and Procedural Background

             Christopher Waters (“Father”) filed a petition to establish custody and

parenting time of the parties’ minor child (“Child”) in August 2017. There was
also a separate paternity action pending before the family court at the time. A

visitation schedule had been put into place in that action.1 One month later, Father

filed his first motion to hold Mother in contempt, alleging that she refused to

follow the court-ordered visitation schedule. Before the motion was heard by the

family court, Father filed a supplemental affidavit indicating that Mother had

refused more visitation since his motion was filed and that he had not seen Child in

three months. He also filed a motion asking the family court to order the sheriff to

accompany him to pick up Child for his visitation. Mother did not appear for the

hearing on Father’s motions. The family court ordered temporary custody of Child

to Father and suspended Mother’s parenting time until she appeared before the

family court. The order warned Mother that failure to follow orders of the family

court could result in up to six months in jail and/or a $500.00 fine.

                The following month, the parties agreed to a parenting schedule, and

Father’s motion for contempt was remanded. The parties entered several agreed

orders changing the parenting schedule throughout 2018, the last one being in

December 2018. On this agreed order, the family court added, “THIS ORDER

MUST BE FOLLOWED. CONTEMPT CARRIES UP TO SIX MONTHS IN

JAIL.” Just a few weeks later, Father filed a motion for contempt, again alleging

that Mother refused to follow the schedule and denied him visitation with Child.


1
    Jefferson County Case No. 17-J-500762.

                                             -2-
The family court entered an order on April 9, 2019, which found, in relevant part,

that Mother’s behavior at that point did not rise to the level of contempt. In issuing

other orders, the family court again reminded the parties of the possible penalties

of incarceration and/or a fine for failure to follow court orders.

             The parties were before the family court again in August 2019. At

that time, the family court entered a civil restraining order preventing Mother from

(1) any acts of abuse or threats against Father and (2) any contact or

communication with Father. At that time, a week-on week-off parenting schedule

was ordered by the family court. Less than one month later, Father filed another

motion for contempt, alleging that Mother was once again refusing his visitation

with Child. Father sought a penalty of 180 days’ incarceration for Mother’s failure

to obey orders of the family court. Mother’s attorney filed a response stating that

her attorney of record was out of the country and that stand-in counsel was in St.

Louis, Missouri, for a prior commitment. Mother did not appear at motion hour.

The family court entered an order setting an emergency contempt hearing for the

following day. The order also stated, “CONTEMPT CARRIES UP TO 6

[MONTHS] IN JAIL” and “[MOTHER] MUST FOLLOW [COURT] ORDERS.”

             Mother did not appear for the emergency contempt hearing the

following day; however, she was represented by counsel. The family court stated

that Father’s motion would not normally be considered an emergency. However,


                                          -3-
the family court pointed out the numerous and ongoing court appearances by the

parties, including Father’s recent attempt to obtain an emergency protective order,

and Mother’s “never ending” allegations to the Cabinet for Health and Family

Services (“CHFS”) and subsequent investigations. Mother’s counsel requested a

continuation, but the family court denied her request and proceeded with the

hearing.2

              Father testified regarding his missed visitation with Child, and

Mother’s counsel cross-examined Father. Child’s guardian ad litem (“GAL”) also

questioned Father. Mother’s counsel did not call any witnesses on Mother’s

behalf. The family court initially ruled from the bench that it was finding Mother

in civil contempt and ordered her to serve seven days’ incarceration. However, if

Mother complied with all scheduled visitation prior to the family court’s next

motion hour, the court would reconsider imposition of the sentence. Child’s GAL

and Father’s counsel voiced their concerns and argued that if Mother did not face

serious consequences, the parties would soon be before the court again. Father’s

counsel asked for a bench warrant and argued that Mother had been given too

many chances. After a short recess, the family court issued a bench warrant and


2
  There was a question by the family court and counsel as to whether there was an active
investigation by CHFS in regard to Mother’s most recent allegations against Father and whether
a safety plan was in place. It appears from the record before us that family court staff reached
out to CHFS during the hearing and confirmed that no safety plan was in place and the
investigation was closed. Father also testified that he had never seen paperwork saying he could
not visit Child, nor had CHFS contacted him and, to his knowledge, there was no investigation.

                                              -4-
ordered Mother to serve seven days’ incarceration for contempt. An order was

entered on October 3, 2019. Father was given temporary custody of Child.

              Mother filed a motion to alter, amend, or vacate the family court’s

order, arguing, in part, that Mother’s penalty was criminal contempt, not civil, and

that Mother had not been afforded due process. The family court amended its

order to find Mother in criminal contempt, beyond a reasonable doubt, but

otherwise denied Mother’s requested relief. This appeal followed.

                                    Standard of Review

              We review the family court’s exercise of its contempt powers for

abuse of discretion, Lewis v. Lewis, 875 S.W.2d 862, 864 (Ky. 1993). “The test for

abuse of discretion is whether the trial judge’s decision was arbitrary,

unreasonable, unfair, or unsupported by sound legal principles.” Sexton v. Sexton,

125 S.W.3d 258, 272 (Ky. 2004) (citation omitted). We further note that the

family court has broad authority to enforce its orders, and contempt proceedings

are part of that authority. Lewis, 875 S.W.2d at 864.3


3
  We are mindful that the Kentucky Supreme Court has stated that “[a]ppellate review of
criminal contempt sanctions should be commensurate with the review provided in regular
criminal cases of a comparable seriousness, as suggested by the penalties imposed.” Cabinet for
Health and Family Services v. J.M.G., 475 S.W.3d 600, 624 (Ky. 2015). Although it is unclear
what is meant by the “review provided in regular criminal cases[,]” other than the requirement of
proof beyond a reasonable doubt, we note that the punishment was not as “substantial” as those
contemplated by the high court in J.M.G. Therefore, we see no reason to deviate from applying
the abuse of discretion standard in the case at bar. See, e.g., Meyers v. Petrie, 233 S.W.3d 212
(Ky. App. 2007) (this Court reviewed a penalty of 181 days’ incarceration for contempt under
the abuse of discretion standard).

                                               -5-
                                         Analysis

                We first note that Father did not file an appellee brief, nor was an

appellee brief filed by the GAL on behalf of Child. When a responsive brief has

not been filed, the Court may: (i) accept the appellant’s statement of the facts and

issues as correct; (ii) reverse the judgment if the appellant’s brief reasonably

appears to sustain such action; or (iii) regard the appellee’s failure as a confession

of error and reverse the judgment without considering the merits of the case. CR4

76.12(8)(c). “The decision as to how to proceed in imposing such penalties is a

matter committed to our discretion.” Cabinet for Health and Family Services v.

Loving Care, Inc., 590 S.W.3d 824, 826 (Ky. App. 2019) (quoting Roberts v.

Bucci, 218 S.W.3d 395, 396 (Ky. App. 2007)). Given the nature of the underlying

action and the fact that this matter may be decided based upon the law and the

undisputed evidence of record, we exercise our discretion to not impose any

penalties herein; however, we do caution that such leniency may not be extended

in the future.

                Mother’s first two arguments focus on what she perceives as a lack of

due process. Mother also argues that the family court erred in “its determination

that the violation of the parenting time order was sufficiently culpable to be




4
    Kentucky Rules of Civil Procedure.

                                            -6-
sanctioned as contempt” or, in the alternative, that the court erred in finding there

was sufficient proof of willful or intentional disobedience of its order.5

              The distinctions between civil and criminal contempt have been

thoroughly reviewed by this Court and the Kentucky Supreme Court.

              Contempt is the willful disobedience toward, or open
              disrespect for, the rules or orders of a court. Contempt
              can be classified as civil or criminal. Civil contempt is
              when someone fails to follow a court order to do
              something. That something is usually for the benefit of a
              party litigant (e.g., pay child support, allow visitation, fix
              something by a certain date, move a driveway, clean up a
              spill, close a business by a certain hour, provide
              discovery, etc.). A judge may incarcerate someone for
              civil contempt in order to motivate the person to obey the
              court order, but the contemptuous one is entitled to be
              released upon compliance with the court’s order.
              Criminal contempt, on the other hand, is when a person
              disobeys a court order out of disrespect for the rules or
              orders of court. A contemptuous person can be
              incarcerated for criminal contempt; but unlike civil
              contempt, the primary purpose of criminal contempt is to
              punish the contemptuous conduct.

                             Criminal contempt can be either direct
                      or indirect. A direct contempt is committed
                      in the presence of the court and is an affront
                      to the dignity of the court. It may be
                      punished summarily by the court, and
                      requires no fact-finding function, as all the
                      elements of the offense are matters within
                      the personal knowledge of the court. In re
                      Terry, 128 U.S. 289, 9 S. Ct. 77, 32 L. Ed.
5
 Mother also argues that the matter is not moot simply because she has served her sentence.
Because we address the merits of Mother’s other arguments, we agree that the matter is not moot
and will not further address the issue of mootness.

                                              -7-
                      405 (1888). Indirect criminal contempt is
                      committed outside the presence of the court
                      and requires a hearing and the presentation
                      of evidence to establish a violation of the
                      court’s order. It may be punished only in
                      proceedings that satisfy due process. Cooke
                      v. United States, 267 U.S. 517, 45 S. Ct.
390, 69 L. Ed. 767 (1925).

Gormley v. Judicial Conduct Commission, 332 S.W.3d 717, 725-26 (Ky. 2010)

(internal quotation marks and footnotes omitted).

              Mother’s actions were indirect and, because the penalty imposed by

the family court did not afford her the opportunity to comply with the family

court’s order, the sanction was criminal in nature. Accordingly, the proceedings

must satisfy due process. Mother claims she was denied due process, in part,

because the family court failed to appoint “someone else to prosecute the case.”

We disagree. The family court was well within its authority to engage in contempt

proceedings.

                      That those accused of indirect or serious direct
               criminal contempts are entitled to “full criminal process”
               does not mean, the United States Supreme Court has
               explained, that “any prosecution of contempt must now
               be considered an execution of the criminal law in which
               only the Executive Branch may engage.” Young, 481
U.S. at 799-800, 107 S. Ct. 2124.[6] On the contrary, lest
               the judicial power be reduced to “‘a mere mockery,’” it
               has long been deemed essential that the Judiciary have “a

6
  Young v. U.S. ex rel. Vuitton et Fils S.A., 481 U.S. 787, 107 S. Ct. 2124, 95 L. Ed. 2d 740
(1987).



                                                -8-
                means to vindicate its own authority without complete
                dependence on other Branches.” Young, 481 U.S. at 796,
                107 S. Ct. 2124 (quoting Gompers, 221 U.S. at 450, 31 S.
                Ct. 492).[7] Contempt proceedings are that means, and
                accordingly, “[c]ourts cannot be at the mercy of another
                Branch in deciding whether such proceedings should be
                initiated.” Id.

J.M.G., 475 S.W.3d at 612.

                Mother alleges at least eight other reasons why she was denied due

process. Rather than address each allegation individually, we look to the due

process requirements in contempt proceedings to decide the matter.

                       Due process of law, therefore, in the prosecution of
                contempt, except of that committed in open court,
                requires that the accused should be advised of the charges
                and have a reasonable opportunity to meet them by way
                of defense or explanation. We think this includes the
                assistance of counsel, if requested, and the right to call
                witnesses to give testimony, relevant either to the issue of
                complete exculpation or in extenuation of the offense and
                in mitigation of the penalty to be imposed.

Cooke, 267 U.S. at 537, 45 S. Ct. at 395.

                With those guideposts in mind, Mother’s arguments quickly fall part.

We will, nonetheless, briefly discuss them.

                Mother asserts that the family court failed to give adequate notice of

the contempt proceedings. This is unsupported by the record. It is undisputed that

the family court had previously entered an order regarding the parties’ visitation


7
    Gompers v. Buck’s Stove & Range Co., 221 U.S. 418, 31 S. Ct. 492, 55 L. Ed. 797 (1911).


                                               -9-
schedule with Child. It is also undisputed that Mother received Father’s motion for

contempt setting the motion to be heard on September 30, 2019. The motion

detailed the dates that Mother failed to comply with the family court’s order.

Mother failed to appear at the motion hour when Father’s motion was called. The

family court set an emergency hearing for the following day, and Mother does not

dispute the family court’s finding that she knew of the hearing. The order setting

the emergency hearing, as well as numerous orders previously entered by the

family court, warned that failure to comply with court orders could result in

incarceration and/or a fine. Mother was given the opportunity to be heard at the

emergency hearing, but she again failed to appear and now argues she was denied

due process. We are not persuaded. Mother was represented by counsel8 at the

contempt hearing, who did have the opportunity to cross-examine Father and call

witnesses, although none were called on Mother’s behalf. Accordingly, due

process requirements were met, and the family court did not abuse its discretion.

              Mother next argues that there was insufficient evidence that she

willfully violated the family court’s order. We disagree.

                      We have construed “willful” in the contempt
               context to mean not merely knowing but intentional, and
               the difference is along the lines of a conscious purpose to

8
  We note the record also shows that the family court appointed a public defender to represent
Mother in a prior contempt hearing when she was unrepresented by counsel and facing
incarceration as a penalty.



                                              -10-
                disobey the authority of the court. The disobedience may
                be reluctant, polite, and regretful, as it appears to have
                been in Poindexter[9] (“[T]here need not be a showing of
                malice or disrespect in order for a trial court to hold an
                attorney in criminal contempt.” 389 S.W.3d at 118), or it
                may be openly defiant, as it was in Norton v.
                Commonwealth, 37 S.W.3d 750, 754 (Ky. 2001) (After
                being found guilty, “[a]ppellant erupted in what he now
                modestly describes as an ‘emotional outburst.’ ”), but to
                be contemptuous the violation of a duty must involve a
                duty the court meant to enforce.

J.M.G., 475 S.W.3d at 620.

               Mother argues that, by withholding Father’s court-ordered visitation,

she was “trying to protect her child” during an ongoing investigation by CHFS. 10

The record does not support this allegation. In its order, the family court noted that

it was “very familiar with [Mother’s] extensive history of denying [Father] his

parenting time and her numerous unsubstantiated claims to [CHFS] that [Father]

has sexually abused [Child].” This is borne out by the record before us.11 Father

filed at least four motions for contempt against Mother for denying his parenting

time with Child. Although this was the first finding of contempt against Mother by


9
    Poindexter v. Commonwealth, 389 S.W.3d 112 (Ky. 2012).
10
  We generously treat this argument as preserved because, although objected to by Father,
Mother’s counsel did attempt to explain the reason why Mother withheld Father’s visitation to
the family court. As previously stated in this Opinion, there was an extensive discussion by the
family court and counsel prior the outset of the emergency hearing regarding whether there was
(1) an active investigation by CHFS and (2) a safety plan in place.
11
  The records of the paternity action and the domestic violence petitions are not before us.
Likewise, the record before us does not contain documentation from any investigation by CHFS.

                                              -11-
the family court, she was warned on each occasion that violation of any order

could result in jail time and/or a fine. Rather than appear before the family court

and present the defense she now argues to this Court, Mother simply failed to

appear. We find no error in the family court’s conclusion that Mother willfully

violated the visitation order.

                                    Conclusion

             For the reasons stated herein, we hold that Mother was afforded due

process in the contempt proceedings and that the family court did not commit error

therein. Accordingly, we affirm the Jefferson Circuit Court.



             ALL CONCUR.



 BRIEF FOR APPELLANT:                      NO APPELLEE BRIEF FILED

 Mary Stewart Tansey
 Louisville, Kentucky




                                        -12-